Citation Nr: 0504958	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from active service from July 
1951 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied payment 
of Department of Veterans Affairs (VA) improved death pension 
benefits based upon the appellant's yearly income.  The 
appellant has represented herself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  


REMAND

In her October 2003 Appeal to the Board (VA Form 9), the 
appellant requested a hearing before a Veterans Law Judge 
sitting at the RO.  In May 2004, the RO scheduled the 
appellant for a July 2004 video hearing before a Veterans Law 
Judge.  The appellant was provided with a form to submit if 
she did not plan to attend the scheduled video hearing before 
a Veterans Law Judge.  In May 2004, the appellant returned 
the form.  She did not indicate that she no longer desired a 
hearing before a Veterans Law Judge sitting at the RO.  Given 
these facts, the appellant should be scheduled for the 
requested hearing before a Veterans Law Judge sitting at the 
RO.  Accordingly, this case is REMANDED for the following 
action: 

Schedule the appellant for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

